Citation Nr: 1604213	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from February 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA Regional Office (RO) in Portland, Oregon.

In December 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

A Board decision in April 2012 reopened the previously denied claims of service connection for left knee and left shoulder disorders, and remanded the underlying claims to obtain additional records and to afford the Veteran VA examinations.  The issues were again remanded in July 2015 to ensure compliance with the previous 2012 remand.  As discussed in detail below, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A left knee disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a left knee disorder did not develop as a result of any incident during service.

2.  A left shoulder disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a left shoulder disorder did not develop as a result of any incident during service.



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A left shoulder disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in October 2007 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an examination in furtherance of the left shoulder claim.  A pertinent VA examination for the Veteran's shoulder was obtained in August 2008.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of service connection for a left shoulder disorder adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran was not provided an examination for his left knee.  As noted in the Introduction, both claims were remanded in April 2012 to afford the Veteran a VA examination.  The Board directed that in the event that the Veteran did not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  The Board also directed that it should be indicated whether any notice that was sent was returned as undeliverable.

A letter from the Appeals Management Center (AMC) to the Veteran notifying him that he would be scheduled for an examination is in the claim file and was returned as being unable to be forwarded.  However, no actual letter from the VA Medical Center (VAMC) to the Veteran informing him of the examination is of record.  The Veteran did not appear for the scheduled February 2013 examination.  Since these issues are reopened claims, the Board again remanded in July 2015 as the failure to report for a VA examination without good cause shall result in a denial of the claims.  38 C.F.R. § 3.655(b) (2015).  

An August 2015 printout from the VAMC shows that the examinations were cancelled as the Veteran was unable to be contacted.  The printout shows that a letter was sent to the Veteran and several phone calls were made with no response.  A report of contact between the AMC and the VAMC in November 2015 shows that the Veteran was not scheduled for an examination because the VAMC needed to speak with him before they could schedule him.  It shows that a message was left for the Veteran at one of the three numbers that the VAMC had for him.  A second report of contact dated later that month reveals that two voicemails had been left for the Veteran and that an appointment date could not be given until the Veteran was contacted.  The requested examinations were cancelled in December 2015 as the Veteran never responded to the VAMC.  

In this case, the Board has remanded the issues twice to provide the Veteran VA examinations.  He has not kept VA updated as to his current address as evidenced by mail being repeatedly returned, including a copy of the July 2015 remand.  Additionally, he has not responded to voicemails from the VAMC to schedule the requested examinations.  As the Veteran has not cooperated with VA's efforts to provide him with examinations, the Board concludes that it has discharged its duty to afford him VA examinations.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  Consequently, the Board concludes that yet another remand is not warranted.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Left Knee

The Veteran's STRs show that he was struck with an axe handle in May 1971  His February 1973 separation examination revealed clinically normal lower extremities.  In April 1973, the Veteran reported that there had been no change in his medical condition since his separation examination.  The Veteran's STRs do not reveal any chronic left knee disorder.

Post-service records show that the earliest knee complaints were in July 1996.  At that time, the Veteran reported a recurrent problem and that he had injured his knee perhaps 15 to 20 years ago in a sky diving accident.  He was diagnosed with internal derangement of the knee.  X-rays that month were read to be normal.  A September 1996 record shows that the Veteran had recently had left knee surgery.  X-rays of his knee in June 1999 did not show arthritis.  A June 2002 record shows that the Veteran was diagnosed with knee pain, likely a result of some arthritis.  None of the Veteran's treatment records contain any opinion relating a left knee disorder to his military service.  They also do not show that he reported his in-service injury or a continuity of symptomatology dating back to service.  

A VA examination in February 2012 reveals that the Veteran was diagnosed with degenerative joint disease.  No opinion regarding the etiology was provided.  As discussed above, this issue was remanded twice, in 2012 and in 2015, to afford the Veteran a VA examination.  
Based on a review of the evidence, the Board concludes that service connection for a left knee disorder is not warranted.  Although the evidence shows that the Veteran had an in-service injury and currently has a left knee disorder, it does not show that any diagnosed disorder is related to his military service.

The Veteran's STRs contain no indication that the onset of any current left knee disorder occurred in service.  Although the Veteran had an in-service injury, his STRs are silent for any diagnosis of a chronic disorder.  His February 1973 separation examination revealed clinically normal lower extremities; no left knee disorder was diagnosed and no complaints were made.  In April 1973, the Veteran reported having no change in his condition since the separation examination; again, no left knee complaints were made.  None of the Veteran's treatment records contain any opinion relating a currently diagnosed left knee disorder as having its onset during the Veteran's military service.  The fact that X-rays in 1996 were normal weighs against a finding that the onset of the currently diagnosed degenerative joint disease occurred during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a currently diagnosed left knee disorder is related to the Veteran's military service or that the onset of a left knee disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

In this case, the first evidence of a left knee disorder is not until 1996.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of left knee complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of a left knee disorder is itself evidence which tends to show that a left knee disorder did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The Board acknowledges the Veteran's reports of having left knee problems since service.  However, the Veteran's post-service treatment records do not contain any report of a continuity of symptomatology dating back to service.  Furthermore, X-rays in 1996 and 1999 did not show any evidence of arthritis.  Moreover, no complaints were made at discharge from service and normal lower extremities were shown on his separation examination.  In this case, the contemporaneous evidence fails to show a continuity of left knee symptomatology following the Veteran's in-service complaints.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of a left knee disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a left knee disorder and his active duty, service connection for a left knee disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of a left knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a left knee disorder and the Veteran's active duty, service connection for a left knee disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disorder is denied.  See 38 U.S.C.A §5107 (West 2014).  

	2.  Left Shoulder

The Veteran's STRs show that he injured his shoulder in September 1972 when a vehicle he was working on started and pinned him.  He was diagnosed with a hematoma and X-rays were within normal limits.  His February 1973 separation examination revealed clinically normal upper extremities.  In April 1973, the Veteran reported that there had been no change in his medical condition since his separation examination.  The Veteran's STRs do not reveal any chronic left shoulder disorder.

Post-service records show that the earliest shoulder complaints were in April 1996.  At that time, the Veteran reported having a variety of injuries to his back while in service.  He reported that since that time, when he did his work as a mechanic, he experienced pain in the medial scapula region on the left side.  He was diagnosed with shoulder pain that seemed consistent with subacromial bursitis.  A March 1997 record shows a diagnosis of sobocronal bursitis.  A record dated in September 1997 shows that the exact etiology of the Veteran's shoulder pain was unclear.  The Veteran reported that he was not aware of anything in particular that would have injured his shoulder.  Treatment records reflect a diagnosis of rotator cuff syndrome beginning in December 1997.  An MRI in January 1998 showed subacromial impingement with hypertrophy of the acromioclavicular (AC) joint and a tear of the rotator cuff.  None of the Veteran's treatment records contain any opinion relating a left shoulder disorder to his military service.  

The Veteran was afforded a VA examination in August 2008.  The examiner noted the in-service injury.  The Veteran reported that he had been seen in service for his shoulder multiple times, but that he never received any treatment other than medication.  He reported getting out of the service in the mid-1970s, and that he went to work as an auto mechanic.  He reported that he had to stop that by 1985 because of left shoulder pain.  The examiner noted that there were no treatment records from 1975 to l985.  The Veteran reported having treatment for his rotator cuff in the 1990s.  The Veteran was diagnosed with status post multiple surgeries for rotator cuff repair with adhesive capsulitis and degenerative arthritis.  The examiner opined that they found no evidence to indicate that that was the same injury that he had in the service.  The examiner noted that the Veteran was seen in service and that X-rays were normal.  The examiner opined that the Veteran had obvious rotator cuff impingement from the treatment with cortisone shots.  The examiner opined that the rotator tuff impingement did turn into a rotator cuff tear, and that was at least as likely as not due to his line of work as an auto mechanic.  The examiner noted that the Veteran had ten years after service as an auto mechanic before he left that field, and that resolved his chronic shoulder pain.  The examiner concluded that his shoulder was not at least as likely as not related to service; it was related to his job as an auto mechanic after service.

A VA examination in February 2012 reveals that the Veteran was diagnosed with degenerative joint disease and rotator cuff impingement.  No opinion regarding the etiology was provided.  As discussed above, this issue was remanded twice, in 2012 and in 2015, to afford the Veteran a VA examination.  

Based on a review of the evidence, the Board concludes that service connection for a left shoulder disorder is not warranted.  Although the evidence shows that the Veteran had an in-service injury and currently has a left shoulder disorder, it does not show that any diagnosed disorder is related to his military service.

The Veteran's STRs contain no indication that the onset of any current left shoulder disorder occurred in service.  Although the Veteran had an in-service injury, his STRs are silent for any diagnosis of a chronic disorder.  As discussed above, X-rays at the time of the injury were within normal limits.  His February 1973 separation examination revealed clinically upper extremities; no left shoulder disorder was diagnosed and no complaints were made.  In April 1973, the Veteran reported having no change in his condition since the separation examination; again, no left shoulder complaints were made.  None of the Veteran's treatment records contain any opinion relating a currently diagnosed left shoulder disorder as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a currently diagnosed left shoulder disorder is related to the Veteran's military service or that the onset of a left shoulder disorder began during service.  See Curry at 68.  

The only medical opinion of record, that of the August 2008 VA examiner, shows that the Veteran's left shoulder disorder is not directly related to his military service.  To the extent that the examiner did not address the Veteran's reports of a continuity of symptomatology, the case was remanded to provide the Veteran with a new VA examination.  As discussed in detail above, the Veteran did not cooperate with VA's efforts to provide him with a VA examination.  This opinion is uncontradicted.  

In this case, the first evidence of left shoulder complaints is not until 1996, over two decades after the Veteran was discharged from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of left shoulder complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of a left shoulder disorder is itself evidence which tends to show that a left shoulder disorder did not have its onset in service or for many years thereafter.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The Board acknowledges the April 1996 record in which the Veteran reported that since service, when he did his work as a mechanic, he experienced pain in the medial scapula region.  However, this record only indicates that he had pain when working and does not indicate a continuity of symptomatology since service.  Furthermore, no complaints were made at discharge from service and normal upper extremities were shown on his separation examination.  In this case, the contemporaneous evidence fails to show a continuity of left shoulder symptomatology following the Veteran's in-service injury.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of a left shoulder disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a left shoulder disorder and his active duty, service connection for a left shoulder disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a left shoulder disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a left shoulder disorder and the Veteran's active duty, service connection for a left shoulder disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left shoulder disorder is denied.  See 38 U.S.C.A §5107.  



ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


